Citation Nr: 1009026	
Decision Date: 03/10/10    Archive Date: 03/17/10

DOCKET NO.  08-04 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to special monthly compensation (SMC) based 
on the need for regular aid and attendance or by reason of 
being housebound.

2.  Entitlement to service connection for traumatic arthritis 
of the hips, feet and legs.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Coyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1945 to 
November 1946. 

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a March 2007 rating decision by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied entitlement to service 
connection for traumatic arthritis and special monthly 
compensation based on the need for regular aid and attendance 
or being housebound.  

The issue of entitlement to special monthly pension based on 
the need for regular aid and attendance or being housebound 
been raised by the record, to specifically include the 
Veteran's representative's January 2010 Informal Hearing 
Presentation, but has not been adjudicated by the Agency of 
Original Jurisdiction (AOJ).  Therefore, the Board does not 
have jurisdiction over it, and it is referred to the AOJ for 
appropriate action.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the Veteran 
if further action is required.


REMAND

A review of the record indicates that further development is 
necessary with respect to the Veteran's claim of entitlement 
to service connection for traumatic arthritis of the hips, 
feet, and legs.  Specifically, for the following reasons, the 
Board finds that a remand is necessary in order to afford him 
a VA examination so as to determine the nature and etiology 
of his claimed disorders.  

On a July 2006 medical evaluation, it was noted that the 
Veteran has severe arthritis and chronic swelling of the feet 
requiring him to use a walker.  The Veteran asserts that his 
disorders of the hips, feet, and legs is the result of trauma 
to his lower extremities sustained while driving a truck in 
service.  
 
The Veteran's Separation Qualification Record reflects that 
his military occupational specialty was light truck driver, 
and that he operated a 10 ton tractor-trailer on long and 
short distance trips, driving over unimproved roads under 
adverse conditions.  Thus, the Board finds that the Veteran's 
assertion of in-service trauma to the legs due to driving a 
truck over rough terrain is consistent with the time, place, 
and circumstances of his service.  38 U.S.C.A. § 1154(a).  
Moreover, the Veteran is competent to report symptoms of 
pain.

Despite the current diagnoses pertinent to his hips, feet, 
and legs and competent evidence of a potential onset in 
service, the Veteran has not been afforded a VA examination 
of his lower extremities.  Thus, there is insufficient 
competent medical evidence for VA to make a decision on his 
claim.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Upon remand, the Veteran should be afforded a VA examination 
so as to determine the nature and etiology of his claimed 
disorders.

Relevant to his SMC claim, as the Veteran's claim of 
entitlement to service connection for disorders of the hips, 
feet, and legs is being remanded for further development and 
the Veteran has claimed entitlement to SMC based on service-
connected disability, such claims are inextricably 
intertwined.  Therefore, before the issue of entitlement to 
SMC can be addressed on appeal, the Veteran's service 
connection claim must be addressed.  See Harris v. Derwinski, 
1 Vet. App. 180 (1991).  As such, consideration of the merits 
of the Veteran's claim for SMC should be deferred pending the 
readjudication of his service connection claim.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1. Afford the Veteran an appropriate VA 
examination in order to determine the 
current nature and etiology of any 
disorder of the hips, legs and/or feet.  
The examiner should review the claims 
folder prior to the examination and 
should indicate on the examination report 
that he or she has reviewed the claims 
folder.  A copy of this remand should 
also be provided to the examiner. 

The examiner should provide a diagnosis 
as to any disorder present in the 
Veteran's bilateral hips, legs, and feet.  
The examiner should then offer an opinion 
as whether it is likely, unlikely, or at 
least as likely as not that any diagnosed 
disorder is caused trauma sustained while 
driving a 10 ton tractor trailer over 
rough terrain during service or otherwise 
related to service.  The examiner should 
also indicate whether arthritis was 
manifested within a year of the Veteran's 
service discharge in November 1946.  In 
offering any opinion, the examiner must 
consider the Veteran's lay statements 
regarding the incurrence of any claimed 
disorders and the continuity of 
symptomatology.  The examiner should 
provide a complete rationale for any 
opinion provided.  

2.  After completing the above, and any 
other development as may be indicated 
by any response received as a 
consequence of the actions taken in the 
preceding paragraphs, the Veteran's 
claims should be readjudicated based on 
the entirety of the evidence.  If the 
claims remain denied, the Veteran and 
his representative should be issued a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
A. JAEGER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


